Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 27, 2010                                                                                               Marilyn Kelly,
                                                                                                                    Chief Justice

  141085                                                                                              Michael F. Cavanagh
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  ROBERT J. SMITTER,                                                                                  Alton Thomas Davis,
             Plaintiff-Appellee,                                                                                         Justices

  v                                                                 SC: 141085
                                                                    COA: 294768
                                                                    WCAC: 09-000037
  THORNAPPLE TOWNSHIP and MICHIGAN
  MUNICIPAL LEAGUE WORKERS
  COMPENSATION FUND,
           Defendants-Appellees,
  and
  SECOND INJURY FUND (DUAL
  EMPLOYMENT PROVISIONS),
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the April 5, 2010 order
  of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Court of Appeals for
  consideration as on leave granted.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 27, 2010                    _________________________________________
           1020                                                                Clerk